EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

claim 2, 
line 7, deleted “a” after “over”, inserted after “over”, -- the --;
line 9, inserted before “first”, -- a --;
line 11, inserted before “second”, -- a --;
claim 4, line 2, inserted before “target”, -- second --;
claim 13, line 1, deleted “3”, inserted after “claim”, -- 2 --;
claim 17, 
line 11, deleted “a” after “over”, inserted after “over”, -- the --;
line 13, inserted before “first”, -- a --;
line 15, inserted before “second”, -- a --;
clam 19,
line 9, deleted “a” after “over”, inserted after “over”, -- the --;
line 16, inserted before “first”, -- a --;
line 18, inserted before “second”, -- a --;
claim 21, line 2, inserted before “target”, -- second --;
claim 22,
line 7, deleted “a” after “over”, inserted after “over”, -- the --;
line 9, inserted before “first”, -- a --;
line 11, inserted before “second”, -- a --.

The amendments were made to ensure proper antecedent basis, to distinguish between different (but similarly named) limitations, to correct for improper claim dependencies resulting from cancelled claims, and other corrections for minor informalities not affecting the scope of the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Bal discloses an apparatus comprising [Fig. 3]:
a first digital-to-time converter [CLKGEN 324a] to receive a first clock [SYNC output from LFB 316], and to generate a second clock [CLK of peripheral board 304a]; and 
a second digital-to-time converter [any one of CLKGEN 324n] to receive the first clock [SYNC output from LFB 316], and to generate a third clock [CLK of peripheral board 304n]; 
a first clock distribution network to receive the second clock and to distribute a version of the second clock to first two or more components [CLK provided to PCIe core 320a and ASIC/FPGA 322a]; and 
a second clock distribution network to receive the third clock and to distribute a version of the third clock to second two or more components [CLK provided to PCIe core 320n and ASIC/FPGA 322n].
Bal does not teach that the first and second digital-to-time converters comprise delay circuitry to vary a frequency of the first and second clock over a clock pulse of the first clock. 

Carley discloses delay circuitry [Fig. 5: delay line 370] to vary a frequency of a second clock over a clock pulse of a first clock [Fig. 7; paragraph 0073: “In addition, the programmable modulator 10 is configured to impose spread spectrum modulation on clock signal 601 only for those edges (rising and/or falling) that occur between successive rising (or falling) edges (one full period) of clock signal 602.”].

Leistner et al., U.S. Patent Application Publication No. 2016/0182262, discloses a system employing a DTC to provide a modulated output signal based on received information.
Wiebe, U.S. Patent Application Publication No. 2009/0055676, discloses a system with a master clock synthesizer and a pair of slave clock synthesizers that employ spread spectrum clocking.
Ma, U.S. Patent No. 8,044,745, discloses a system for spread spectrum clocking.
Jennings, U.S. Patent No. 6,697,416, discloses a system for spread spectrum clocking that uses a divider, phase detector, and filter.
Zhang et al., U.S. Patent No. 6,240,123, discloses a clock distribution system that employs a reference clock to generate a plurality of spread spectrum clocks which are then distributed to a number of components with the system.
	
The cited prior art does not teach, alone or in combination, the apparatus of Bal and Carley in combination with:
	
the first digital-to-time converter is to substantially maintain at a target frequency an average of the frequency of the second clock over the clock pulse of the first clock, 
the first digital-to-time converter is to vary the frequency of the second clock over the clock pulse of the first clock such that: 
a first number of clock pulses of the second clock is generated at a first frequency; and 

the second clock is to have a third number of clock pulses over the clock pulse of the first clock, if the second clock was to be generated at the target frequency; and 
the average of the frequency of the second clock over the clock pulse of the first clock is maintained at the target frequency such that a sum of the first number and the second number is substantially equal to the third number.

the processor comprises: 
a divider to receive the version of the second clock and to divide a frequency of the version of the second clock; 
a phase detector to receive an output of the divider and a synchronization clock, wherein an output of the phase detector is a signal bit that indicates whether a phase of the synchronization clock leads or lags a phase of the output of the divider; 
a filter coupled to the output of the phase detector; and 
a multiplier coupled to the output of the phase detector an output of the filter, wherein the multiplier is to multiply the output of the phase detector with the output of the filter.

a divider to receive the version of the second clock and to divide a frequency of the version of the second clock; and 
a phase detector to receive an output of the divider and a synchronization clock wherein an output of the phase detector is a signal bit that indicates whether a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov